DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG) the rejection as follows has been applied. 
Under step 1, per MPEP 2106.03, independent claims 1, 14, 16, and 20 directed to a process, machine, manufacture or composition of matter, which would pass Step 1 of the two-step analysis for 101 eligibility. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. § 101.
Under step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

(I) An abstract idea as recited per claims 1, 14, 16, and 20 (taking recitation of claim 20 as representative as recitation of claim 1, 14, and 16 is substantially similar) is as follows:
-	advertisement information received…  selected by a user riding in a vehicle;
-	determining a second route via a point associated with the advertisement information as a route that is newly set…, and the second route being a route to a destination that is the same as a destination of a first route set…;



(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea which pertains to using selected advertisement information to determining a route to a destination via a point associated with the advertisement information, which is a mental process.

The phrase “mental process” applies to concepts performed in the human mind, and examples of mental processes include observations, evaluation, judgment, opinion. Claims can recite a mental process even if they are claimed as being performed on a computer. Further, see MPEP 2106.04(a)(2) III. A-D. 
Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
Under step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole.

The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1, 14, 16, and 20 at least are per claim 1 a control device comprising a controller configured to determine, a first device, and a second device, the second device being a device that is used for navigation in the vehicle; per claim 14 a control device including a controller configured to determine, a first device, and a second device, the second device being a device that is used for navigation in the vehicle; per claim 16 a storage medium storing instructions that are executable by one or more processors, a first device, and a second device, the second device being a device that is used for navigation in the vehicle;  per claim 20 receiving advertisement information via a first device, and a second device, the second device being a device that is used for navigation in the vehicle. 
The dependent claims, namely 2-13, 15, and 17-20, recite the same abstract idea as they further specify the abstract idea in a descriptive manner.  They further describe the abstract idea using abstract recitation as follows:
claims 2-4 describes that the advertisement information including an identifier of a location, which further describes the abstract idea of using selected information to determine a route to a destination via a point associated with the information.

claims 5, and 6 describe providing a notification to a user before setting the route, which is merely adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
 
claims 7-13, 15, and 17-19 describe the functioning of the devices implementing the abstract idea, and the communication between the devices, which merely applies the judicial exception on a computing device, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA) the additional elements in the claims are generic computer components, for example note a controller configured to determine, when advertisement information received via a first device, … the second device being a device that is used for navigation in the vehicle. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 2-4, and spec. para. [0049], para. [0061], and para. [0072]. Further, the claims appear to be implementing a commercial solution to a commercial problem of directing a consumer to the location of an advertiser, see at least as-filed spec. para. [0005].
Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.

Thus, the abstract idea which pertains to using selected advertisement information to determining a route to a destination via a point associated with the advertisement information, which is a mental process (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two). 	
Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.

Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea which pertains to using selected advertisement information to determining a route to a destination via a point associated with the advertisement information, which is a certain method of organizing human activity (prong one) - has not been applied in an eligible manner.  The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions and amount to no more than general linking to a technical environment and/or technical field of use - as they are described at a high level of generality (prong two).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aich et al. U.S. Patent Application Publication US 2020/0104962 A1 (hereinafter Aich) in view of Hansen et al. US Patent Application Publication 2017/0108348 A1 (hereinafter Hansen).
Regarding claims 1, 16, and 20, Aich teaches a control device comprising a controller configured to determine, when (para. 0059, Fig. 7, users can use applications executing on various types of computing devices 702 to submit route requests over at least one network 704 to be received by an interface layer 706 of a service provider environment 708); a non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions comprising: causing (para. 0108. Para. 0111, various types of non-transitory computer-readable storage media can be used for various purposes as discussed and suggested. This includes, for example, storing instructions or code that can be executed by at least one processor for causing the system to perform various operations.); and a control method comprising: causing (para. 0002); 
advertisement information received via a first device is selected [to be selected] by a user riding in a vehicle (para. 0059 users can use applications executing on various types of computing devices 702 (a first device) to submit route requests over at least one network 704 to be received by an interface layer 706 of a service provider environment 708. Para. 0071-0072, In some embodiments, the customer is given an electronic device to borrow when the customer enters the vehicle (riding in a vehicle). The system can determine from the message that the customer is in the vehicle 808. Para. 0100, fig. 11, the system can receive a message from a personal electronic device associated with the customer indicating a location of the customer. The system can determine that the customer is in the vehicle based on the customer “checking in” at the vehicle, or the customer interacting with an electronic device in the vehicle. Para. 0101-0103, the system can also prompt the customer to provide preference information regarding food choices, by presenting information regarding how much of a detour would be required to get the food (to be selected). The system can receive information relating to the customer preference 1106. For example, the customer can send a text message or reply to a prompt on an electronic device (is selected)., 
a second route via a point associated with the advertisement information as a route that is newly set in a second device, the second device being a device that is used for navigation in the vehicle, the second route being a route to a destination that is the same as a destination of a first route set in the second device. (para. 0033, the relevant information displayed to the customer can be advertisements of items that might be of interest to the customer. Para. 0060, The route manager can analyze information for the request, determine available planned routes from a route data store 716 that have capacity can match the criteria of the request, and can provide one or more options back to the corresponding device 702 for selection by the potential rider. In some embodiments the bookings or selections can be made by the route manager automatically based on various criteria, among other such options. Para. 0090, If the trip characteristic is a route change (e.g., to go on a detour or to make a stop) a navigation system can alert a driver of the vehicle to make such a change. If the vehicle is not driver-operated such changes can be made automatically. Para. 0106, the detours are made along the route to the current destination.) 
Aich does not explicitly teach the received and selected information is advertisement information. 
However, Hansen teaches the received and selected information is advertisement information (Para. 0030-0033, the system presents offers and notifications related to POIs to vehicle occupants. Messages presented to vehicle occupants corresponding to proposed POIs include, among other things, sponsor-based notifications (e.g. sales, special rates, rewards) relating to particular POIs seeking to induce drivers to add a particular POI as a waypoint in a currently designated trip. Such “sponsored” POI notifications (advertisement information) can be presented based upon particular interests/needs attributed to a currently registered driver and/or occupant of a vehicle. Para. 0033, upon sensing a selection of a presented individual proposed POI by a user the system schedules/calculates an updated route, including estimated time(s) of arrival at designated points along a route to a specified destination—with the system taking into consideration an estimated time the trip will be temporarily suspended at the selected POI which has been incorporated as a new waypoint in the designated trip.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Aich to include the received and selected information is advertisement information, as taught by Hansen, in order for the relevant information 304 to be advertisements of items that might be of interest to the customer (Aich, Para. 0033). 
Regarding claim 2, the combination of Aich and Hansen teaches all of the limitations of claim 1 above. Aich further teaches wherein: the advertisement information includes an identifier of at least one point (para. 0033, relevant information 304 can identify shops, businesses, points of interest, scenic views, etc. that the customer might be interested in as the customer passes such places); and the controller is configured to specify a point corresponding to the identifier included in the advertisement information as the point associated with the advertisement information. (para. 0061, the route manager can work with a route generation module 718 that can take the inputs from the various requests and provide a set of route options that can satisfy those requests.) 
Regarding claim 3, the combination of Aich and Hansen teaches all of the limitations of claim 1 above. Aich further teaches wherein: the advertisement information includes an identifier of at least one facility (para. 0033, relevant information 304 can identify shops, businesses, points of interest, scenic views, etc.); and the controller is configured to specify a point where the facility corresponding to the identifier included in the advertisement information is located as the point associated with the advertisement information. (para. 0061, the route manager can work with a route generation module 718 to generate options that satisfy the request to pass the identified locations.)
Regarding claim 4, the combination of Aich and Hansen teaches all of the limitations of claim 1 above. Aich further teaches wherein: the advertisement information includes an identifier of at least one product (para. 0106, Fig. 3, the advertisements displayed in the relevant information 304 can contain identifiers of at least one product.); 
and the controller is configured to specify a point where the product corresponding to the identifier included in the advertisement information is sold as the point associated with the advertisement information. (para. 0106, if the service provider environment 708 determines that the customers wish to stop for coffee a detour is made for a coffee shop along the route.)
Regarding claim 5, the combination of Aich and Hansen teaches all of the limitations of claims 1 above. Aich further teaches wherein the controller is configured to notify, before determining the second route as the route that is newly set in the second device, the user of first travel time and second travel time, or a difference between the first travel   time and the second travel time, the first travel time being required to reach the destination for the first route, the second travel time being required to reach the destination for the second route. (para. 0060, the route manager can analyze information for the request, determine available planned routes from a route data store 716 that can match the criteria of the request, and can provide one or more options back to the corresponding device 702 for selection by the potential rider.)
Regarding claim 6, the combination of Aich and Hansen teaches all of the limitations of claim 1 above. Aich further teaches wherein the controller is configured to notify, before determining the second route as the route that is newly set in the second device, the user of first travel cost and second travel cost, or a difference between the first travel cost and the second travel cost, the first travel cost being required to reach the destination for the first route, the second travel cost being required to reach the destination for the second route. (para. 0061, in some embodiments an option can be provided for each request, and a pricing manager 722 can determine the cost for a specific request using pricing data and guidelines from a price repository 724, which the user can then accept or reject.)
Regarding claim 7, the combination of Aich and Hansen teaches all of the limitations of claim 1 above. Aich further teaches wherein the control device is configured to also function as the first device. (para. 0100, the device the customer interacts with (the first device) is an electronic device in the vehicle (e.g., a device associated with a seat assigned to the customer).)

Regarding claim 8, the combination of Aich and Hansen teaches all of the limitations of claim 1 above. Aich does not explicitly teach the control device further comprising a transmitter configured to communicate with the first device, wherein the controller is configured to distribute the advertisement information to the first device via the transmitter.
However, Hansen teaches the control device further comprising a transmitter configured to communicate with the first device, wherein the controller is configured to distribute the advertisement information to the first device via the transmitter. (Para. 0075, the content provided by the POI providers list service 230 can be extracted/aggregated from on-line sources.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Aich to include the control device further comprising a transmitter configured to communicate with the first device, wherein the controller is configured to distribute the advertisement information to the first device via the transmitter, as taught by Hansen, in order for the relevant information  to provide an opportunity for the customer to engage the businesses or topics presented. (Aich, Para. 0032)
Regarding claim 9, the combination of Aich and Hansen teaches all of the limitations of claim 1 above. Aich does not explicitly teach wherein: the transmitter is configured to communicate with a third device that is used in at least one facility; and the controller is configured to receive the advertisement information from the third device via the transmitter, and distribute the received advertisement information to the first device.
However, Hansen teaches wherein: the transmitter is configured to communicate with a third device that is used in at least one facility; and the controller is configured to receive the advertisement information from the third device via the transmitter, and distribute the received advertisement information to the first device. (Para. 0095, the POI ordering message 442 can include an order for goods and/or service, requiring communication with a device of a merchant.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Aich to include wherein: the transmitter is configured to communicate with a third device that is used in at least one facility; and the controller is configured to receive the advertisement information from the third device via the transmitter, and distribute the received advertisement information to the first device, as taught by Hansen, in order for the relevant information  to provide an opportunity for the customer to engage the businesses or topics presented. (Aich, Para. 0032)
Regarding claim 10, the combination of Aich and Hansen teaches all of the limitations of claim 1 above. Aich further teaches wherein the control device is configured to also function as the second device. (para. 0090, the system can include and provide the navigation which is done by the second device.)
Regarding claim 11, the combination of Aich and Hansen teaches all of the limitations of claim 1 above. Aich further teaches wherein the controller is configured to set the determined second route in the second device via the transmitter.  (para. 0109, the computing device can include at least one communication or networking component 1312, as may enable transmission and receipt of various types of data or other electronic communications.)
 Regarding claim 12, the combination of Aich and Hansen teaches all of the limitations of claim 11 above. Aich further teaches the controller is configured to receive the advertisement information from the third device via the transmitter. (Para. 0109, the computing device can include at least one communication or networking component 1312, as may enable transmission and receipt of various types of data or other electronic communications.
 Aich does not explicitly teach the transmitter is configured to communicate with a third device that is used in at least one facility.
However, Hansen teaches the transmitter is configured to communicate with a third device that is used in at least one facility; and the controller is configured to receive the advertisement information from the third device via the transmitter. (Para. 0095, the POI ordering message 442 can include an order for goods and/or service, requiring communication with a device of a merchant.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Aich to include the transmitter is configured to communicate with a third device that is used in at least one facility; and the controller is configured to receive the advertisement information from the third device via the transmitter, as taught by Hansen, in order for the relevant information  to provide an opportunity for the customer to engage the businesses or topics presented. (Aich, Para. 0032)
Regarding claim 13, the combination of Aich and Hansen teaches all of the limitations of claim 1 above. Aich further teaches wherein the advertisement information is distributed to the first device via a wireless LAN in the vehicle.  (para. 0109) 
Regarding claim 14, Aich teaches a system comprising: a control device including a controller configured to determine, (para. 0059, Fig. 7 illustrates an example system 700 that can be utilized to determine and manage vehicle routing, and includes the service provider environment 708); 
when advertisement information received via a first device is selected by a user riding in a vehicle (para. 0059 users can use applications executing on various types of computing devices 702 (a first device) to submit route requests over at least one network 704 to be received by an interface layer 706 of a service provider environment 708. Para. 0071-0072, In some embodiments, the customer is given an electronic device to borrow when the customer enters the vehicle (riding in a vehicle). The system can determine from the message that the customer is in the vehicle 808. Para. 0100, fig. 11, the system can receive a message from a personal electronic device associated with the customer indicating a location of the customer. The system can determine that the customer is in the vehicle based on the customer “checking in” at the vehicle, or the customer interacting with an electronic device in the vehicle. Para. 0101-0103, the system can also prompt the customer to provide preference information regarding food choices, by presenting information regarding how much of a detour would be required to get the food. The system can receive information relating to the customer preference 1106. For example, the customer can send a text message or reply to a prompt on an electronic device (is selected).), 
a second route via a point associated with the advertisement information as a route that is newly set in a second device, the second device being a device that is used for navigation in the vehicle, the second route being a route to a destination that is the same as a destination of a first route set in the second device. (para. 0033, the relevant information displayed to the customer can be advertisements of items that might be of interest to the customer. Para. 0060, The route manager can analyze information for the request, determine available planned routes from a route data store 716 that have capacity can match the criteria of the request, and can provide one or more options back to the corresponding device 702 for selection by the potential rider. In some embodiments the bookings or selections can be made by the route manager automatically based on various criteria, among other such options. Para. 0090, If the trip characteristic is a route change (e.g., to go on a detour or to make a stop) a navigation system can alert a driver of the vehicle to make such a change. If the vehicle is not driver-operated such changes can be made automatically. Para. 0106, the detours are made along the route to the current destination.) and
the first device (Para. 0025-0026, Fig. 2, although a phone is depicted, other devices can be used. For example, an electronic device can be affixed to the vehicle that a rider can interact with. The example electronic device display 200 can be owned by the customer or associated with a seat of the customer. The example electronic device display 200 can present a status 202 of the current trip. This status can include the origin, the destination, the current location of the vehicle, the cost, the trip duration, the expected arrival at the destination, transfer information, etc.).
Aich does not explicitly teach the received and selected information is advertisement information. 
However, Hansen teaches the received and selected information is advertisement information (Para. 0030-0033, the system presents offers and notifications related to POIs to vehicle occupants. Messages presented to vehicle occupants corresponding to proposed POIs include, among other things, sponsor-based notifications (e.g. sales, special rates, rewards) relating to particular POIs seeking to induce drivers to add a particular POI as a waypoint in a currently designated trip. Such “sponsored” POI notifications (advertisement information) can be presented based upon particular interests/needs attributed to a currently registered driver and/or occupant of a vehicle. Para. 0033, upon sensing a selection of a presented individual proposed POI by a user the system schedules/calculates an updated route, including estimated time(s) of arrival at designated points along a route to a specified destination—with the system taking into consideration an estimated time the trip will be temporarily suspended at the selected POI which has been incorporated as a new waypoint in the designated trip.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Aich to include the received and selected information is advertisement information, as taught by Hansen, in order for the relevant information 304 to be advertisements of items that might be of interest to the customer (Aich, Para. 0033).
Regarding claim 15, the combination of Aich and Hansen teaches all of the limitations of claim 14 above. Aich further teaches the system further comprising the second device.  (para. 0090, the system can include and provide the navigation which is done by the second device.)
Regarding claim 17, the combination of Aich and Hansen teaches all of the limitations of claim 16 above. Aich further teaches wherein the one or more processors are included in a control device and the first device. (para. 0108) 
Regarding claim 18, the combination of Aich and Hansen teaches all of the limitations of claim 16 above. Aich further teaches wherein the one or more processors are included in a control device and the second device. (para. 0108) 
Regarding claim 19, the combination of Aich and Hansen teaches all of the limitations of claim 16 above. Aich further teaches wherein the advertisement information is distributed to the first device via a wireless LAN in the vehicle. (para. 0109)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub No. 2002/0007306 (“Granger”).
Granger, discloses a system for in vehicle promotions includes a position receiver, and a controller, a wireless communications device, a display adapted to be installed in the vehicle, and an optional printer, each connected to the controller. The system may also include a host system wirelessly linked to the in-vehicle system, preferably to the wireless communications device. The system may also include an indicator to alert a driver or passenger of the vehicle of the receipt of promotions information. A promotions display area displays the details of the promotion, the effective dates of the promotion, etc. The controller may have a means for retrieving promotions information based upon the position of the vehicle, and the controller may also retrieve the promotions information associated with a zone proximate a business. The in-vehicle promotion system may notify the business establishment or host system of the vehicle's proximity to a business establishment, thereby allowing the business establishment to automatically provide promotional benefits to the customer. The store may have an account for customers with in-vehicle systems, and the in-vehicle system will have identification data which identifies a person or persons associated with the vehicle to the business establishment.
U.S. Pub No. 2013/0204699 (“MacNeille”).
MacNeille, discloses a system and method that identifies one or more merchants along a route and identifies at least one advertisement for at least one of the one or more merchants. The method also includes presenting the advertisement to a vehicle occupant, as a vehicle moves within a perimeter of a merchant for which an advertisement has been identified. Travel routes can be monitored so that only advertisements related to businesses within maximum route deviances, typical route deviances, frequency of deviances, etc. can be presented. The system uses a BLUETOOTH transceiver 15 to communicate 17 with a user's nomadic device 53 (e.g., cell phone, smart phone, PDA, or any other device having wireless remote network connectivity). The nomadic device can then be used to communicate 59 with a network 61 outside the vehicle 31 through, for example, communication 55 with a cellular tower 57.
U.S. Pub No. 2014/0309806 (“Ricci”).
Ricci, discloses a system and method for performing an action to assist the vehicle occupant based on at least one of a current and/or future vehicle location and path of vehicle travel. The action can be adding a waypoint or destination to path of travel on a navigation system of the vehicle.  The vehicle control system can propose alternate routes to the driver, and, at the driver's option, changes the on-board navigation to redirect the driver along the alternate route.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682